Case 3:20-cv-01388-KAD Document 1-1 Filed 09/15/20 Page 1 of 6

1

 

SUMMONS - CIVIL For information on STATE OF CONNECTICUT

JD-CV-1 Rev. 2-20 ADA accommodations Ew
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a, 52-48, 52-259; contact a court clerk or SUPERIOR ron Rr a

P.B. §§ 3-1 through 3-21, 8-1, 10-13 go to: www,jud.ct.gov/ADA.

 

 

 

 

Instructions are on page 2.

C] Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.
Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.

CJ Select if claiming other relief in addition to, or in place of, money or damages.

 

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.

 

 

 

 

 

 

 

 

 

 

 

 

Address of court clerk (Number, street, town and zip code) Telephone number of clerk Return Date (Must be a Tuesday)
20 Frankin Square, New Britain, CT 06051 (860 ) 515 —5180 September 22, 2020
Judicial District GA. At (City/Town) Case type code (See list on page 2)

[] Housing Session [_] Number: New Britain Major: T Minor: 03

For the plaintiff(s) enter the appearance of:

Name and address of attomey, law firm or plaintiff if self-represented (Number, street, town and zip code) Juris number (if attorney or law firm)
Perkins & Associates, 30 Lucy Street, Woodbridge, Connecticut 06525 421154

Telephone number Signature of plaintiff (if self-represented)

(203 ) 397 —1283

The attorney or law firm appearing for the plaintiff, or the plaintiff if E-mail address for delivery of papers under Section 10-13 of the

: : Connecticut Practice Book (if agreed)
self-represented, agrees to accept papers (service) electronically ; .
in this case under Section 10-13 of the Connecticut Practice Book. Yes [_] No | wkowarik@perkinsandassoc.com

 

 

 

 

 

 

  
   

 

 

 
  

 
      

 

 

Parties Name (Last, First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)

First Name: Lamourt, Maybellyn -—

plaintiff Address: 119 Beech Street, Bristol, CT 06010 .
Additional | Name: P-02
plaintiff Address:

First Name: ~! RESTAU T i r-Service-GORPORATION SERVICE COMPANY - “yt
defendant | Address: 50WESTON-ST-HA 06420-1537 :
Additional [Name: UAMCAENE/E  F7, ; — b.02
defendant | Address: LATA CORP NCORLbIC ATED
Additional | Name: 7 = wrycuOlW ME. phrentlry, Cr LO ,
defendant | Address: 1S? # 0 , : oC C oH
Additional | Name: D-04
defendant | Address:

 

 

 

 

Total number of plaintiffs: 1 Total number of defendants: 1 LC] Form JD-CV-2 attached for additional parties

 

 

 

Notice to each defendant

1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.

2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
court on the Return Date unless you receive a separate notice telling you to appear.

3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
form at the court address above, or on-line at httos://jud.ct.qgov/webforms/.

4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found ina
superior court Taw library or on-line at httos://www.jud.ct.gov/pb.htm.

5. If you have questions about the summons and complaint, you should talk to an attorney.

The court stafh not allowed to give advice on legal matters.

 

 

 

 

 

Date Signed (Sign and’select proper box) [X] Commissioner of Superior Court | Name of person signing

ie oO Clerk | Jeffrey D. Lynch
If this summons is i; ned by a Clerk: For Court Use Only
a. The signing hag/beeh done so that the plaintiff(s) will not be denied access to the courts. File Date

b. Itis the responsibility\of the plaintiff(s) to ensure that service is made in the manner provided by law.
c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
d

. The Clerk Signing this summons at the request of the plaintiff(s) is not responsible in any way for any
errors or omissions/in the summons, any allegations contained in the complaint, or the service of the
summons or complaint.

 

| certify | have read and Signed (Self-represented plaintiff) Date Docket Number
understand the above:

 

 

 

 

 

Page 1 of 2
30 Lucy Street Woodbridge, CT 06525 (203) 397-1283

PERKINS & ASSOCIATES - Attorneys at Law

 

 

Case 3:20-cv-01388-KAD Document1-1 Filed 09/15/20 Page 2 of 6

RETURN DATE: SEPTEMBER 22, 2020: SUPERIOR COURT

MAYBELLYN LAMOURT J.D. OF NEW BRITAIN

V. AT NEW BRITAIN

MANCHESTER PANCAKES, INC. AUGUST 13, 2020
COMPLAINT

1. On or about June 6, 2019, and for some time prior thereto, the defendant possessed
and/or controlled a restaurant located at 191 Deming Street, known as IHOP, in the City
of Manchester and the State of Connecticut (hereinafter the “premises’).

2. At all relevant times, the defendant invited guests, including the plaintiff, to enter
upon the premises.

3. It was the duty of the defendant to exercise care to maintain the premises in a
reasonably safe condition for guests, including the plaintiff.

4. On or about June 6, 2019, the plaintiff was lawfully upon the premises and while
she was walking across the bathroom floor (the “floor’) she was caused to slip on a liquid
substance (the “fall”, sustaining the injuries hereinafter set forth.

5. The fall of the plaintiff was caused by the carelessness and negligence of the.

defendant in one or more of the following ways:

 
Case 3:20-cv-01388-KAD Document 1-1 Filed 09/15/20 Page 3 of 6

 

a. It caused or allowed and permitted the floor to be slippery and dangerous
for use;

b. It maintained said floor in the aforesaid condition;

C. It failed to properly warn of the slippery and dangerous condition,

d. The defendant created the unsafe condition;

é, The defendant failed to inspect said bathroom for hazardous conditions;

f. The defendant failed to place cones or other apparatus to identify the

slippery condition and block it off from customers; and

f. it otherwise failed to exercise due care in maintaining the premises and/or
the floor.
6. As a result of said fall, the plaintiff was forced to suffer the following injuries, some

or all of which may be permanent in nature:

30 Lucy Street Woodbridge, CT 06525 (203) 397-1283

a. Injury to the head including concussion;

PERKINS & ASSOCIATES - Attorneys at Law

b. Injury to the neck;

C. Injury to the back;

d. Injury to the bilateral shoulders;
e. Injury to the ribs;

f. Injury to the chest

 

 

 

 
30 Lucy Street Woodbridge, CT 06525 (203) 397-1283

PERKINS & ASSOCIATES - Attorneys at Law

 

 

Case 3:20-cv-01388-KAD Document 1-1 Filed 09/15/20 Page 4 of 6

g. Injuries to the left knee; and
h. Emotional distress.
7. As a result of said fall and resultant injuries, the plaintiff has been forced and will

continue to suffer pain and a loss of her enjoyment of life’s leisure activities.
8. As a further result of said fall and resultant injuries, the plaintiff was forced to
expend money for medical care and may be obliged in the future to expend further sums

for such purposes.

THE PLAINTIFF

 

  

\Tel, 0.: (203) 397-1293
Juris No.: 421154

 
PERKINS & ASSOCIATES - Attorneys at Law

30 Lucy Street Woodbridge, CT 06525 (203) 397-1283

 

 

Case 3:20-cv-01388-KAD Document1-1 Filed 09/15/20 Page 5 of 6

RETURN DATE: SEPTEMBER 22, 2020: SUPERIOR COURT

MAYBELLYN LAMOURT J.D. OF NEW BRITAIN

V. AT NEW BRITAIN

MANCHESTER PANCAKES, INC. , AUGUST 13, 2020
PRAYER FOR RELIEF

 

The plaintiff claims:
1. Monetary damages;

2. Such other and further relief as the court deems fair and equitable.

THE PLAINTIFF

 

 

 

‘FelkNo.: (203) 397-1293
Juris No.: 421154

 
PERKINS & ASSOCIATES - Attorneys at Law

30 Lucy Street Woodbridge, CT 06525 (203) 397-1283

 

 

Case 3:20-cv-01388-KAD Document1-1 Filed 09/15/20 Page 6 of 6

RETURN DATE: SEPTEMBER 22, 2020: SUPERIOR COURT

MAYBELLYN LAMOURT
V.
MANCHESTER PANCAKES, INC.

J.D. OF NEW BRITAIN
AT NEW BRITAIN
AUGUST 13, 2020

STATEMENT OF AMOUNT IN DEMAND

The amount, legal interest or property in demand is greater than $15,000.00,

exclusive of interest and costs.

THE PLAINTIFF

BY:
| / Jeffrey D. Lynch
Perkins and Associates
30 Lucy Street
Woodbridge, CT 06525
Tel. No.: (203) 397-1293
Juris No.: 421154

 

 
